Case 1:18-cv-02566-TWP-MJD Document 41 Filed 04/10/19 Page 1 of 2 PageID #: 171



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 CARL WILLIAMS,                                      )
 SONIA WILLIAMS,                                     )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )       No. 1:18-cv-02566-TWP-MJD
                                                     )
 INDIANAPOLIS METROPOLITAN POLICE                    )
 DEPARTMENT,                                         )
 CITY OF INDIANAPOLIS,                               )
 CHRISTOPHER MILLS,                                  )
                                                     )
                              Defendants.            )




                          MINUTE ENTRY FOR APRIL 10, 2019
                            SETTLEMENT CONFERENCE
                     HON. MARK J. DINSMORE, MAGISTRATE JUDGE


        The parties appeared in person and by counsel for a settlement conference. Settlement

 was not achieved.

        This matter is scheduled for a telephonic status conference on Monday, May 6, 2019 at

 3:15 p.m. (Eastern) to discuss case status. Counsel shall attend the status conference by calling

 the designated telephone number, to be provided by the Court via email generated by the Court’s

 ECF system.



        Dated: 10 APR 2019
Case 1:18-cv-02566-TWP-MJD Document 41 Filed 04/10/19 Page 2 of 2 PageID #: 172




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the court’s ECF system.
